Citation Nr: 0311508	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.	Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of second toe, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran had active military service from August 9, 1943 
to March 7, 1946; July 17, 1946 to July 16, 1949; August 9, 
1949 to July 10, 1953, and August 4, 1953 to June 30, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) which continued 
the veteran's evaluation for his bilateral pes planus at a 10 
percent evaluation, and continued a noncompensable rating for 
the residuals of a fracture of the second toe of the left 
foot, and denied service connection for a leg condition. The 
veteran appealed the decision with respect to the denials of 
increased evaluations for pes planus and residuals of 
fracture of second toe, left foot.  A Board remand dated 
October 2001 remanded these claims for further development.  
That development having been completed, these claims now 
return to the Board.

As noted in the Remand, in his September 2001 written brief 
presentation, the veteran and his representative stated that 
his podiatry examination identified claims for what he 
characterized as "additional service-connected disabilities, 
including residuals of frostbite".  These issues are not 
currently before the Board and are again referred to the RO 
for appropriate development.


FINDINGS OF FACT

1.	The veteran's bilateral pes planus is currently 
manifested by some subjective complaints of foot pain, 
and also objective clinical findings consistent with pes 
planus.

2.	The veteran's residuals of a fracture of second toe of 
the left foot currently consist of mild residual 
deformities, with partial fusion of the proximal 
interphlangeal joint of the second toe, and reports of 
intermittent pain.

CONCLUSIONS OF LAW

1.	The criteria have not been met for an evaluation higher 
than 10 percent for bilateral pes planus.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2002).

2.	The criteria have not been met for compensable 
evaluation for the residuals of residuals of a fracture 
of second toe, left foot.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 
5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Notice of 
these provisions has been provided.

The record reflects that the veteran and his representative 
were provided with a copy of the appealed June 2000 rating 
action, and were provided a Statement of the Case dated May 
2001, and a Supplemental Statement of the Case dated February 
2003, as well as a Board remand dated October 2001.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran letters in June 2001 and November 2001, 
explaining the veteran's rights under the VCAA.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded several examinations during the course of this 
claim, dated February 2000, December 2000, and February 2002.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, as the veteran has been informed as to which party will 
get which evidence, and as all the evidence has been 
obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).


Facts

Historically, the veteran was granted service connection for 
his flat feet, at a 10 percent evaluation, and for the 
residuals of a fracture of second toe, left foot, at a 
noncompensable evaluation, by a December 1964 rating 
decision, based on the veteran's service medical records, and 
the results of VA examination.

In March 1999, the veteran submitted a claim for an increased 
rating for his pes planus and residuals of a left second toe 
fracture.  The relevant evidence of record includes the 
reports of outpatient treatment and VA examinations.

The report of X-rays taken of both the veteran's feet in 
February 2000 noted old healed fractures of the distal end of 
the proximal phalanx and the base of the middle phalanx of 
the second toe of the left foot, with mild residual 
deformities and with partial fusion of the proximal 
interphlangeal joint of the second toe.  There were two 
fixating metallic screws within the distal end of the 
proximal phalanx of the second toe of the left foot.  There 
was a slight irregularity of the medial margins of the 
navicular bone of the left foot, which most likely was a 
residual from old trauma.  There was no evidence of recent 
fracture or dislocation of either foot.  There were minimal 
degenerative changes of the first metatarsophalangeal joints, 
and also the interphalangeal joints of both feet had slight 
marginal sclerosis, and hypertrophic spurring.  A valgus 
deformity of the first metatarsophalangeal joint of the left 
foot was noted.  There was a small erosion at the medial 
margins of the head of the first metatarsal of the right 
foot, and there was a small subchondral radiolucent area at 
the medial portion of the head of the first metatarsal of the 
right foot.  The examiner indicated that the possibility of 
gout could be considered.  There were also noted to be 
minimal degenerative changes of the talonavicular and 
naviculocuneiform joints of both feet, with light marginal 
sclerosis and hypertrophic spurring.  The fourth and fifth 
toes of both feet were hammertoes.  There were small spurs at 
the posterior inferior margins of both calcanei.  There were 
two oval shaped densities within the soft tissues inferior to 
the right calcaneus which had the appearance of soft tissue 
calcification.  There was generalized osteoporosis.  There 
was calcification within the walls of the posterior tibial, 
anterior tibial, dorsalis pedis, and metatarsal arteries.

The veteran received a VA examination in February 2000.  The 
report of that examination indicates that the veteran 
reported that the second toe of his left foot did not bother 
him that much, except for occasional pain and aching.  He was 
not able to flex the toes very much.  Examination showed 
hammertoes, and some discoloration of the skin and some 
tenderness.  The veteran was diagnosed with fracture of the 
second toe of the left foot, with no osteomyelitis, 
radiologically healed with mild residual deformity, and 
partial fusion of the proximal interphalangeal joint of that 
toe.  A radiologically slight irregularity of the medial 
margin of the navicular bone of the left foot, must likely 
the residual of old trauma, and radiologically minimal 
degenerative arthritis of both feet first metatarsophalangeal 
joints, interphalangeal joints, talocalcaneal joints, and 
naviculocuneiform joints.  The veteran was also noted to have 
radiologically mild hallus valgus of the left foot first 
metatarsophalangeal joint, a radiologically small erosion at 
the medial margin of the head of the first metatarsal of the 
right foot, a small subchondral radiolucent area at the 
medial portion of the head of the first metatarsal of the 
right foot, possible gout, hammertoes of 4th and 5th toes of 
both feet, small spurs of both calcanei, soft tissue 
calcification of the right calcaneus, and generalized 
osteoporosis.

Further VA examination dated February 2000 indicated that the 
veteran reported that his flat feet were bothering him a lot.  
He also claimed occasional tenderness, stiffness, and 
hyperhidrosis.  Examination of the feet showed some varicose 
veins, loss of hair follicles, pes planus of both feet, 
hallux valgus of the toes, hammertoes of the feet, dystrophy, 
onychomycosis of the toenails, and fungus infection, as well 
as some numbness of the toes.  The veteran was diagnosed with 
residuals of frozen cold injury of both feet.

The veteran received a VA examination in December 2000.  That 
examination indicated that the veteran was being seen and 
evaluated with complaints of numbness and tingling, and 
abnormal burning sensations in his feet.  The veteran noted 
that he had been stationed in Korean at Inshon Reservoir 
during the winter, and that he felt he had frostbitten feet 
from that.  The veteran was to receive treatment for and 
evaluation of paresthesias, which were found to be probably 
secondary to frostbite.

The veteran received a VA examination in September 2002.  The 
report of that examination indicates that the veteran 
reported, with regard to his left second toe, that he has 
pain in that toe which occurs intermittently, especially with 
ambulation.  He also noted that he was unsteady on his feet 
bilaterally.  Upon examination, the veteran had noted stiff 
left second toe, with a toggle of motion at the distal 
interphlangeal joint of approximately 10 degrees, with the 
toe held in about 25 degrees of flexion.  The proximal 
interphlangeal joint was essentially fused.  The 
metatarsophalangeal joint had 45 degrees of dorsiflexion and 
10 degrees of plantar flexion.  The veteran also had 
bilateral pes planovalgus.

The examiner noted that X-rays of the veteran's feet taken in 
September 2002 showed evidence of post traumatic changes at 
the left second proximal interphlangeal joint.  There was 
evidence of some metallic fragments within the joint 
indicating shrapnel or possible hardware associated with the 
previous operation.  The veteran also had moderate to severe 
degenerative changes at the remainder of the proximal 
interphlangeal joints on the left foot, as well as on the 
right foot.  The interphalangeal joint of the great toe 
showed a moderate amount of degenerative changes.  The 
veteran also had evidence of about 10 degrees of hallux 
deformity on the right.  There was also evidence of some mild 
to moderate osteopenia/osteoporosis.  The veteran was 
diagnosed with bilateral pes planovalgus, history of a 
gunshot wound to the left second proximal interphlangeal 
joint with effusion and virtually no motion at that joint, 
and mild left hallux valgus.

The examiner indicated that, with flare-ups, the veteran's 
range of motion of his left second metatarsophalangeal joint, 
as well as his distal interphlangeal joint, would be limited 
by an additional 50%.  The motion at the proximal 
interphlangeal joint of the left second toe was essentially 
zero.  The examiner indicated that, currently, the veteran's 
degenerative changes and generalized osteoporosis were not as 
likely a manifestation of his service connected pes planus or 
residuals of his fracture disability.  The examiner opined 
that these were separate disabilities unconnected to the 
above-mentioned rated disabilities.  The veteran's pes planus 
was also manifested by some subjective complaints of foot 
pain, and it also had objective clinical findings consistent 
with pes planus.  The residuals of his fracture of the second 
toe were not manifested by any complaints of malunion or 
nonunion of the tarsal and metatarsal bone.


The Law

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's pes planus, 
and the noncompensable evaluation assigned to the veteran's 
residuals of a fracture of second toe, left foot, is 
inadequate.  Under the laws administered by the VA, 
disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

The veteran's pes planus is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Under that code, flatfoot with mild symptoms relieved by a 
built-up shoe or arch support is noncompensable.  Flatfoot 
with moderate symptoms, weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet, bilateral or unilateral, 
warrants a 10 percent evaluation.  Flatfoot with severe 
symptoms, objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, with characteristic 
callosities, which is unilateral, warrants a 20 percent 
evaluation and which is bilateral, warrants a 30 percent 
evaluation.  Flatfoot with pronounced symptoms, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and which are not improved by 
orthopedic shoes or appliances warrant a 30 percent 
evaluation if unilateral and a 50 percent evaluation if 
bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).

The veteran's residuals of a fracture of second toe, left 
foot are currently rated as noncompensably disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5283, for malunion or 
nonunion of the tarsal or metatarsal bones.   Malunion or 
nonunion of the tarsal or metatarsal bones is evaluated as 30 
percent disabling for severe conditions, 20 percent for 
moderately severe and 10 percent for a moderate disability. A 
40 percent evaluation is warranted for actual loss of use of 
the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2002).  

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, for other foot injuries.  Other foot 
injuries are evaluated as 30 percent disabling for severe, 20 
percent for moderately severe and 10 percent for moderate, 
with 40 percent for actual loss of use of the foot. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2002).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002). 


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's bilateral pes planus is current properly 
rated as 10 percent disabling.  In this regard, several of 
the VA examinations conducted of the veteran's feet found 
that many of the veteran's foot problems, to include 
paresthesias, were probably secondary to frostbite, and not 
due to the veteran's flat feet.  The results of a September 
2002 VA examination noted that the veteran's pes planus was 
manifested by some subjective complaints of foot pain, and 
also objective clinical findings consistent with pes planus.  
There is no indication that the veteran has a weight bearing 
line over or medial to the great toe, or inward bowing of the 
tendo achillis.  However, considering the veteran's reports 
of pain on use of the foot, and resolving all doubt in favor 
of the veteran, the Board finds that the veteran's pes planus 
disability would warrant a 10 percent evaluation for a 
moderate flat foot disability, the evaluation the veteran is 
currently receiving.  However, there is no indication that 
the veteran suffers from severe pes planus, with objective 
evidence of marked deformity, swelling, or characteristic 
callosities such that an increased evaluation would be 
warranted.

Further, taking into account all relevant evidence, the Board 
finds that the veteran's residuals of a fracture of second toe, 
left foot, are currently properly rated as noncompensable.  In 
this regard, the Board notes that the report of a September 
2002 VA examination noted that the veteran's residuals of his 
fracture of the second toe were not manifested by any malunion 
or nonunion of the tarsal and metatarsal bone.  With no 
indication of any malunion or nonunion of the tarsal or 
metatarsal bones, the Board finds that a compensable rating 
under Diagnostic Code 5283 would not be warranted.  Further, 
the report of a September 2002 VA examination indicated that 
the veteran complained of pain intermittently, and that his 
proximal interphlangeal joint was essentially fused.  X-rays 
dated February 2000 noted mild residual deformities, with 
partial fusion of the proximal interphlangeal joint of the 
second toe.  The Board finds this level of disability in the 
veteran's left second toe to rise to no more than the level of 
a mild disability.  As to a rating under Diagnostic Code 5284, 
therefore, as that code provides a compensable rating only for 
disabilities that are moderate to severe, and as the veteran's 
condition has been found to be productive of no more than a 
mild disability, the Board finds that the veteran's residuals 
of a fracture of second toe warrant no more than a 
noncompensable rating, the rating the veteran is currently 
receiving.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an increased evaluation for bilateral pes planus, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of second toe, left foot is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

